          Case 2:18-cv-02158-KHV Document 628 Filed 02/08/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS

D.M., a minor, by and through his next    )
friend and natural guardian,              )
KELLI MORGAN,                             )
                                          )
                               Plaintiff, )                    CIVIL ACTION
v.                                        )
                                          )                    No. 18-2158-KHV
BRIDGET GROVER, PA-C;                     )
DR. GREGORY FAIMON; and                   )
DR. BALA BHASKAR REDDY                    )
BHIMAVARAPU,                              )
                                          )
                              Defendants. )
__________________________________________)

                                              ORDER

        This matter comes before the Court on Defendant Faimon’s Motion In Limine To Exclude

Evidence Of Any Breach Of Duty Outside Of The Physician Assistant Licensure Act And Its Rules

And Regulations (Doc. #579) filed January 28, 2021. Defendant seeks an order preventing

plaintiff from introducing evidence that he breached any duty outside the duties defined in K.S.A.

§ 28a08(d)(1) and K.A.R. 100-28a-10. Defendant’s argument is based on two fallacies: (1) that

plaintiff only seeks to hold him vicariously liable for the negligence of Bridget Grover; and (2)

that the Court has ruled that K.S.A. § 28a08(d)(1) and K.A.R 100-28a-10 limit the universe of his

duties to plaintiff.

        In addition to failure to supervise Grover, plaintiff seeks to hold defendant liable for direct

acts and omissions as a treatment provider to D.M. See Pretrial Order (Doc. #435) filed May 4,

2020 at 9, 24–26. Plaintiff’s claims are not exclusively framed as theories that defendant breached

his statutory responsibilities as Grover’s supervising physician.
         Case 2:18-cv-02158-KHV Document 628 Filed 02/08/21 Page 2 of 2




       The Court has indeed ruled that as a supervising physician, defendant had a statutory duty

under K.S.A. § 28a08(d)(1), see Memorandum And Order (Doc. #511) filed September 22, 2020,

but it has never held that defendant owed no other duties, as a matter of common law negligence,

with regard to his supervision of Grover or his treatment of D.M. In fact, insofar as defendant

claims that he was not a treating physician who owed independent duties to D.M., the Court

emphasized that the existence of a physician–patient relationship is a question of fact for the jury.

       Defendant argues that Kansas law absolves him “not just from vicarious liability but from

any responsibility, including independent liability,” where the damages in question do not relate

solely to his own breach of statutory duty or negligent treatment or supervision. That, however, is

not the law. Defendant has filed several failed motions on this issue—one for summary judgment

and one more recently, an oddly timed (as in “out of time”) motion for judgment on the pleadings.

Defendant’s liability cannot be determined without a jury verdict on whether he breached any duty

of care and if so, whether his breach was the proximate cause of injury and damages to plaintiff,

alone or in combination with other factors (such as the fault of other parties). In seeking to exclude

all of the relevant evidence on those issues, defendant has a misplaced conception of what motions

in limine are intended to do.

       For these reasons, and those stated in Plaintiff’s Suggestions In Opposition To Dr.

Faimon’s Motion In Limine (Doc. #597) filed February 2, 2021, defendant’s motion is

OVERRULED.

       IT IS SO ORDERED.

       Dated this 8th day of February, 2021 at Kansas City, Kansas.

                                               s/ Kathryn H. Vratil
                                               KATHRYN H. VRATIL
                                               United States District Judge



                                                 -2-
